UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7856


MARCUS DALE THOMAS,

                Plaintiff - Appellant,

          v.

M. YOUNCE, Unit Manager; A. MULLIN, LT; Building (LT) A; D.
BARTON, SGT, Building (SGT) A,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:14-cv-00510-JPJ-RSB)


Submitted:   May 29, 2015                 Decided:   June 16, 2015


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Marcus D. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Dale Thomas, a Virginia inmate, filed a 42 U.S.C.

§ 1983 (2012) complaint alleging that Defendant prison officials

were deliberately indifferent to a substantial risk of serious

harm when they ignored a doctor’s order directing that he be

assigned to a bottom bunk on the bottom tier for one year.                               As a

result of this deliberate indifference, Thomas alleged that he

fell   down    the    stairs      and    injured    his     knee.         Thomas    sought

compensatory     damages          and,     later,     filed     a      motion       for     a

preliminary injunction.             The district court denied the motion

for a preliminary injunction and dismissed the complaint sua

sponte   for   failure       to    state    a    claim,     pursuant      to   28   U.S.C.

§ 1915A(b)(1)        (2012).       The     court    found    that     Thomas       had    not

established     that    Defendants’         deliberate       indifference        was      the

cause of his injury or that the injury was sufficiently serious

to support a claim.            Thomas appeals the district court’s order

denying his motion for a preliminary injunction and dismissing

his    complaint       and        the    order      denying         his      motion       for

reconsideration.        We affirm in part, vacate in part, and remand

for further proceedings.

       We review de novo a district court’s dismissal for failure

to state a claim under 28 U.S.C. § 1915A, accepting all well-

pled factual allegations in the complaint as true and drawing

all    reasonable        inferences         in      favor      of      the      nonmoving

                                            2
party.      Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 248

(4th Cir. 2005).          While a pro se plaintiff’s pleadings are to be

liberally construed, id. at 252, a pro se complaint must still

contain sufficient facts “to raise a right to relief above the

speculative     level”       and    “state      a     claim    to     relief     that       is

plausible on its face.”              Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007).

      The     Eighth       Amendment’s      prohibition         against       cruel        and

unusual punishment “protects inmates from inhumane treatment and

conditions while imprisoned.”                   Williams v. Benjamin, 77 F.3d

756, 761 (4th Cir. 1996).                  “Prison officials are, therefore,

obligated      to    take    reasonable         measures       to    guarantee     inmate

safety.”       Makdessi       v.    Fields,     ___    F.3d     ___,    ___,     2015       WL

1062747, at *5 (4th Cir. Mar. 12, 2015).                      “For a claim based on

a failure to prevent harm, the [prisoner] must [first] show that

he was incarcerated under conditions posing a substantial risk

of   serious    harm.”        Id.    (internal        quotation       marks    omitted).

Next, the prisoner must establish that the prison official had

“a sufficiently culpable state of mind,” that is, “deliberate

indifference        to    [the]     inmate[’s]        health    or     safety.”            Id.

(internal quotation marks omitted).

      A     prison       official    “is    deliberately            indifferent       to    a

substantial risk of harm to a [prisoner] when that [official]

knows of and disregards the risk.”                      Parrish ex rel. Lee v.

                                            3
Cleveland, 372 F.3d 294, 302 (4th Cir. 2004) (internal quotation

marks omitted).       However, “prison officials may not simply bury

their heads in the sand and thereby skirt liability” by claiming

that they were not aware of the risk.               Makdessi, ___ F.3d at

___,   2015   WL     1062747,   at   *6.   Finally,    the    prisoner   must

establish     that   the   prison    official’s   deliberate   indifference

caused his injury.         See Caldwell v. Warden, FCI Talladega, 748

F.3d 1090, 1099 (11th Cir. 2014) (stating elements of deliberate

indifference to substantial risk of serious harm claim).

       Thomas alleged that, after he showed Younce the doctor’s

order for the special bunk assignment on at least two occasions,

Younce refused to move him to a bottom bunk on the bottom tier.

Instead, Younce told Thomas that he did not have time to change

Thomas’ bunk assignment and gave him the choice of staying in

the top tier cell or being moved to segregation.                It could be

reasonably      inferred     from     Thomas’     complaint    that   Younce

deliberately denied Thomas’ request to be moved to a bottom bunk

on the bottom tier, in contravention of the doctor’s order.                To

silence Thomas’ complaints, Younce threatened to place him in

segregation if he did not agree to stay in the top tier cell.

Accepting these allegations as true, as we must, we conclude

that Thomas alleged sufficient facts to demonstrate that Younce




                                       4
was deliberately indifferent to a substantial risk of serious

harm to Thomas. *

      We also conclude that the district court erred by finding

that Thomas placed himself at risk by not accepting Younce’s

offer to be moved to segregation.                       Thomas did not voluntarily

place himself at risk; rather, he refused Younce’s objectionable

offer to place him in segregation (presumably without committing

an infraction) in lieu of his staying on the top tier, where he

faced a substantial risk of serious injury.                              The court also

erred by concluding that Thomas stated no facts to support the

allegation that his medications played any role in causing his

fall, as Thomas specifically alleged that he was still sedated

from his medication when he caught his shower shoe on the stair

and fell.      Finally, the court erred by finding that Thomas could

not state a claim because he failed to show that the injury to

his     knee   was    serious.            While   “evidence        of     a     serious      or

significant     physical       or    emotional          injury    resulting          from   the

challenged      conditions”         may     aid     a    prisoner        in     making      his

case, Shakka         v.   Smith,    71    F.3d    162,     166    (internal          quotation

marks     omitted),       a   prisoner       only       need     “show        that    he    was

incarcerated     under        conditions      posing       a     substantial         risk    of

      *
       Of course, Younce is free to dispute these allegations and
raise legal challenges to Thomas’ complaint in a motion to
dismiss or for summary judgment.



                                             5
serious harm.”       Makdessi, ___ F.3d at ___, 2015 WL 1062747, at

*5; cf. Wilkins v. Gaddy, 559 U.S. 34, 38-39 (2010) (holding

that there is no de minimis injury threshold for excessive force

claim   because     focus   is   on     prevention     of    prison   officials’

malicious and sadistic use of force).             Although Thomas may have

suffered a relatively minor injury to his knee, the risk of more

significant harm from a fall down the stairs (or out of an upper

bunk) is obvious.

      Accordingly, we vacate the portion of the district court’s

orders dismissing Thomas’ claim that Younce exhibited deliberate

indifference to a substantial risk of serious harm when Younce

ignored a doctor’s order directing that Thomas be assigned to a

bottom bunk on the bottom tier for one year.                  However, we find

no error in the district court’s dismissal of the claims against

the   remaining     Defendants    and    the   court’s      denial    of   Thomas’

motion for a preliminary injunction.                 Accordingly, we affirm

those portions of the district court’s orders.

      We dispense with oral argument because the facts and legal

contentions   are    adequately       presented   in   the    materials     before

this court and argument would not aid the decisional process.

                                                              AFFIRMED IN PART,
                                                               VACATED IN PART,
                                                                   AND REMANDED




                                         6